Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 04/18/2022, applicant filed an amendment on 06/17/2022, amending claims1 and 13; and adding new claim 14.  Claims 8-9 are cancelled.  The pending claims are 1-7 and 10-14. 


	EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Johnson on 06/30/2022.
The application has been amended as follows:
In the claims:
Amend claim 1, lines 14-20 as - wherein, in a case where a first user of the one or more users who is watching the display and a second user of the one or more users who is not watching the display concurrently share the information presentation device, the presentation unit presents the appropriately converted presentation information by displaying characters of the appropriately converted presentation information for the first user who is watching the display, and outputting a synthesized voice of the appropriately converted presentation information to the second user who is not watching the display, and wherein the identification unit, the detection unit, the obtaining unit, the conversion unit, and the presentation unit are each implemented via at least one processor-.
Amend claim 13, lines 13-19 as - wherein, in a case where a first user of the one or more users who is watching the display and a second user of the one or more users who is not watching the display concurrently share the information presentation device, the appropriately converted presentation information is presented by displaying characters of the appropriately converted presentation information for the first user who is watching the display, and outputting a synthesized voice of the appropriately converted presentation information to the second user who is not watching the display-.
Amend claim 14, lines 13-19 as - wherein, in a case where a first user of the one or more users who is watching the display and a second user of the one or more users who is not watching the display concurrently share the information presentation device, the appropriately converted presentation information is presented by displaying characters of the appropriately converted presentation information for the first user who is watching the display, and outputting a synthesized voice of the appropriately converted presentation information to the second user who is not watching the display-.
Allowable Subject Matter
4.	Claims 1-7 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest an information presentation device that present information to one or more users that differ in level, as claimed by independent claims 1, 13, and 14.
Dependent claims 2-7 and 10-12 are allowed for being dependent and further limiting independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659